Appeal by the defendant from a second resentence of the Supreme Court, Queens County (Hirsch, J.), imposed May 24, 2012, upon his convictions of robbery in the first degree (three counts) and robbery in the second degree (four counts), upon a jury verdict, the second resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed upon his first resentence on December 2, 2003.
Ordered that the second resentence is affirmed.
Since the defendant was still serving his first resentence when the second resentence was imposed, the second resentence to terms including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his *886right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Simms, 107 AD3d 746 [2013]; People v Cooke, 94 AD3d 1138 [2012]).
The periods of postrelease supervision imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Dickerson, Cohen and Hinds-Radix, JJ., concur.